Citation Nr: 1107083	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  02-20 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
bilateral knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 17, 1989 to 
February 23, 1990 and from August 27, 1990 to March 29, 1991.  He 
also served in the National Guard from March 30, 1991 to October 
4, 1999 and had service as a Cadet in ROTC.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the above claim.  In February 2009, the 
Veteran appeared before the undersigned Veterans Law Judge and 
gave testimony in support of his claim.  The claim was remanded 
by the Board in May 2009.

In March 2010, the filed a claim seeking to reopen his claim of 
entitlement to service connection for a left ankle disorder.  
This issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ) and the Board does not have jurisdiction over 
it.  As such, it is referred to the AOJ for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he currently suffers from 
osteoarthritis of both knees due to either frequent training 
during military service or as secondary to his service-connected 
back disability.  In May 2009, the Board remanded the claim for 
an additional medical examination.  The Board directed the 
examiner to provide an opinion as to whether the Veteran pre-
service right knee disorder permanently increased in severity 
during his period of service and whether it was at least as 
likely as not that the Veteran's current left and/or right knee 
disorder was either caused or aggravated by his service-connected 
mechanical back pain with arthritis.  The Veteran was provided 
with another examination in August 2009 but the requested 
opinions were not obtained as directed by the Board's Remand 
order.  Therefore, this case must be remanded so an additional 
medical opinion can be obtained.  Stegall v. West, 11 Vet. App. 
268 (1998); see also See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).

Additionally, an effort should be made to obtain any additional 
VA treatment records for the Veteran showing treatment for his 
bilateral knee disorder, dated since February 2008.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to a bilateral knee disorder from 
the VA Medical Center in Nashville, Tennessee, 
dated since February 2008.

2.  Thereafter, schedule the Veteran for a VA 
orthopedic examination.  The claims folder, 
to include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the examination 
report.

The examiner should offer an opinion as to 
the following questions:

(a) Did the Veteran's pre-service right knee 
disorder permanently increase in severity 
during his period of service?  If so, was the 
increase in severity beyond its natural 
progression?

(b)  Is it at least as likely as not (i.e. at 
least a 50 percent probability) that the 
Veteran's current left and/or right knee 
disorder was either (i) caused by or (ii) 
aggravated by his service-connected 
mechanical back pain with arthritis?

The examiner must provide complete rationale 
for all opinions provided. 

3.  Read the medical examination report 
obtained to ensure that the remand directives 
have been accomplished, and return the case to 
the examiner if all questions posed are not 
answered.  

4.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

